DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MARSHAY LAVON RAINEY,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-4114

                           [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn Kelley, Judge; L.T. Case No. 2013CF011801AWB.

  Antony P. Ryan, Director, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, and Paul O'Neil, Assistant Regional Counsel,
West Palm Beach, Assistant Public Defender, West Palm Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.